Citation Nr: 0417367	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  99-25 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder prior to October 27, 1998.

2.  Entitlement to an effective date earlier than October 27, 
1998, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter and his counseling therapist


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from May 
1968 to April 1971.  This case was before the Board of 
Veterans' Appeals (Board) in February 2003, when the Board 
determined that the veteran had timely perfected an appeal of 
a prior May 1993 rating decision implementing the Board's 
grant of service connection for PTSD and assigning an initial 
rating of 30 percent for such disability.  Consequently, this 
case is on appeal from the May 1993 rating decision, from 
rating decisions in March 2000 and February 2001 assigning a 
50 percent, then a 70 percent rating effective from October 
27, 1998, and from the February 2001 grant of TDIU, effective 
from October 27, 1998.  (The veteran has appealed the 
effective date.)

The matter of entitlement to a schedular rating in excess of 
70 percent for PTSD was remanded by the Board in February 
2003.  In October 2003 the RO increased the rating for PTSD 
to 100 percent.  Consequently there is no controversy 
remaining in the matter of the current rating for PTSD.

The veteran was afforded a hearing before a local hearing 
officer in September 2000.  In his October 2002 substantive 
appeal he withdrew his request for a Travel Board hearing.

The issue of entitlement to an effective date earlier than 
October 27, 1998, for the grant of TDIU is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.



FINDING OF FACT

Prior to October 27, 1998 the veteran's PTSD produced severe, 
but not greater, impairment of social and industrial 
adaptability; active psychotic manifestations productive of 
total social and industrial inadaptability or total 
occupational and social impairment were not shown.  


CONCLUSION OF LAW

A 70 percent rating is warranted for PTSD prior to October 
27, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code (Code) 9411 (effective prior to 
November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue.  Via various rating 
decisions beginning in May 1993 and statements of the case 
(SOCs) in July 1993 and November 1999 the veteran was 
notified why a rating in excess of 30 percent for his PTSD 
was not warranted.  A December 2001 letter informed the 
veteran of the VCAA as well as of his and VA's respective 
responsibilities in claims development.  
While the December 2001 letter advised the veteran to respond 
in 60 days, it went on to inform him that evidence submitted 
within a year would be considered (in fact, everything 
submitted to date has been accepted for the record, and 
considered).  Regarding timing of notice, the initial 
determination preceded enactment of the VCAA; notice on the 
"downstream" issue of an increased rating was properly 
provided by a SOC.  See VAOPGCPREC 8-2003 (Dec. 2003).

The veteran was not specifically advised to submit everything 
in his possession pertaining to his claim.  However, all 
relevant evidence is of record, and advising him now to 
submit everything would serve no useful purpose.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private medical records.  He has been afforded several VA 
examinations.  All of VA's due process, notice, and 
assistance duties, including those mandated by the VCAA, are 
met.  He is not prejudiced by the Board's proceeding with 
appellate review of this matter.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 
4.3.  

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim, as in the 
instant case, involves the initial rating assigned with a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Regulations governing the evaluation of mental disorders were 
revised during the instant appeal period, effective November 
7, 1996, and from that date the veteran is entitled to a 
rating under either the "old" or the "new" criteria, 
whichever are more favorable.  The Court has held that when 
the applicable regulations are amended during the pendency of 
an appeal, the version of the regulations most favorable to 
the veteran should be applied to the claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Under the previous Code 9411 criteria, a 30 percent rating 
required definite impairment of social and industrial 
adaptability; a 50 percent rating required considerable 
impairment of social and industrial adaptability; a 70 
percent rating required severe impairment of social and 
industrial adaptability; and a 100 percent rating was 
assigned where active psychotic manifestations were of such 
extent, severity, depth, persistence of bizarreness as to 
produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Code 9411 (effective prior to November 7, 
1996).  

Under the "revised" Code 9411 criteria for rating PTSD, a 
30 percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communications, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger to self or others, intermittent 
inability to perform daily living activities, disorientation 
to time or place, or memory loss.

Factual Background

A VA consultation sheet dated in November 1989 shows 
diagnoses of dysthymic disorder and mixed personality 
disorder.  On August 1990 VA compensation and pension 
examination mixed personality disorder was diagnosed.  PTSD 
was not found.  

At an August 1991 personal hearing the veteran recounted 
stressful experiences during his service in Vietnam.  He 
indicated that he was being treated for PTSD.

A June 1992 letter from a VA physician indicated that the 
veteran PTSD.

On October 1992 VA examination the veteran was oriented to 
person, place, time and situation.  His affect was highly 
labile, going from dysphoria to anxiety to anger.  He gave a 
vague history of several suicide attempts, but was not 
suicidal at the time of the examination.  Thought process was 
relevant and specific.  There was no evidence of psychosis or 
hallucinations.  Insight and judgment was good.  PTSD was 
diagnosed.  

On January 1993 VA examination, the VA examiner who examined 
the veteran in October 1992, continued his previous 
diagnoses.  

A June 1993 letter from a private physician notes that the 
veteran had a long history of post traumatic stress syndrome 
related to his Vietnam experiences.  

At an October 1993 personal hearing the veteran essentially 
asserted that the rating assigned for his PTSD should be 
increased.  He took exception with the October 1992 VA 
examination report in that PTSD was shown as an Axis 2 
diagnosis.  

An August 1993 VA outpatient treatment note shows the veteran 
reported having nightmares, intrusive thoughts and loss of 
sleep.  He also reported considerable rage and anger, 
uncontrolled at times.  He indicated that he had been 
unemployed since 1986.  PTSD was diagnosed.  Axis IV findings 
reflected severe to extreme on the psychosocial stressor 
scale.  The GAF (Global Assessment of Functioning) score 
assigned was 25 to 31.  The examiner noted that the veteran 
often fell below this level on a daily basis in terms of 
global functioning.  

On December 1995 VA psychiatric examination, the veteran 
reported nightmares and trouble sleeping.  His affect was 
flattened and his mood was moderately anxious.  He was alert 
and oriented to person, place and time.  His speech was 
logical.  He denied homicidal and suicidal ideation, as well 
as hallucinations and delusions.  PTSD, moderate in severity, 
was diagnosed.  The GAF score was 60.  

Analysis

Prior to November 7, 1996, the veteran's PTSD must be rated 
under the criteria then in effect (the old criteria).  The 
medical evidence included an October 1992 VA examination 
report showing that the veteran's affect was highly labile, 
going from dysphoria to anxiety to anger.  An August 1993 VA 
outpatient treatment record shows a treatment provider's GAF 
score of 25 to 31.  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV).  A Global 
Assessment of Functioning (GAF) rating is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  Although a VA 
examination in December 1995 produced a GAF score of 60, and 
the disability was then described as moderate, a November 
1998 record shows the GAF score had dropped back to 32.  
Presumably, treatment providers are in the optimal position 
to assess the level of functional impairment due to 
disability.  The record reflects that except for unsustained 
periods of improvement social and industrial impairment 
during the appellate period was severely impaired due to 
PTSD.  Consequently, a 70 percent rating is warranted for the 
PTSD throughout prior to October 27, 1998. 

The Board has also considered whether a rating in excess of 
70 percent rating was warranted for this time period, and has 
found that it was not.  First, there was no evidence of total 
impairment of social and industrial inadaptability, necessary 
for a 100 percent rating under the "old" criteria.  To 
warrant a 100 percent rating under the "revised" criteria 
there must be total occupational and social impairment.  
Here, active psychotic manifestations productive of total 
social and industrial impairment (or from November 7, 1996 
total social and occupational impairment due to symptoms of 
PTSD) are not shown at any time during the appellate period.  
Consequently, a 100 percent schedular rating is not 
warranted.  


ORDER

A 70 percent rating is granted for PTSD prior to October 27, 
1998, subject to the regulations governing payment of 
monetary awards.


REMAND

A claim for TDIU is essentially a claim for an increased 
rating and the effective date of an award on such claim is 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  An exception to this rule provides that the 
effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In a February 2001 Decision Review Officer (DRO) decision the 
matter of entitlement to TDIU was addressed and considered 
sua sponte.  The effective date of October 27, 1998 assigned 
was tied to the effective date of a 70 percent rating 
assigned for PTSD.  Inasmuch as the decision above grants an 
earlier effective date for the 70 percent rating for PTSD, 
due process considerations now mandate that the RO (DRO) 
should have the opportunity to reconsider the effective date 
of the TDIU in light of the decision by the Board regarding 
the effective date of the 70 percent rating for PTSD.    

Hence, the case is REMANDED to the RO for the following:

The RO should reconsider the matter of the 
effective date for TDIU in light of the 
Board's decision above.  If an effective 
date earlier than October 27, 1998 remains 
denied, the RO should issue an appropriate 
supplemental SOC (which discusses all 
pertinent factors, such as the date of 
claim, the date entitlement arose, i.e., 
when the veteran was shown to be 
unemployable due to service connected 
disability, etc. and outlines the 
controlling laws and regulations and 
explains the basis for the determination).  
The veteran and his representative need be 
given the opportunity to respond.  The case 
should then be returned to the Board, if in 
order, for further appellate review.
The purpose of this remand is to satisfy due process 
requirements.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



